DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Claim(s) 20, 25, and 30 is/are generic to the following disclosed patentably distinct species: This application contains claims directed to the following patentably distinct species: I.	Presented in figure 1II.	Presented in figures 2-3, a robotic surgical arm cart/manipulatorIII.	Presented in figure 4, cart structure with positioning linkagesIV.	Presented in figure 5, surgical tool embodiment and end effectorV.	Presented in figures 6-9, adapter and tool holder arrangementVI.	Presented in figure 10, another surgical tool embodimentVII.	Presented in figure 11-16, another surgical tool embodimentVIII.	Presented in figures 17-18, another surgical tool embodimentIX.	Presented in figures 19-23, 22A, 23A, 23B, 24, interconnected quick disconnect joint embodimentX.	Presented in figures 25-27, articulation joint and end effector embodimentXI.	Presented in figures 28-29, another end effector and drive shaft assembly embodimentXII.	Presented in figures 30, 31, 34, drive shaft assemblyXIII.	Presented in figures 32-33, composite drive shaft assemblyXIV.	Presented in figure 34A, another drive shaft assemblyXV.	Presented in figure 34B, another drive shaft assemblyXVI.	Presented in figures 35-38, another drive shaft assemblyXVII.	Presented in figures 39-42, another drive shaft assembly XVlII. Presented in figures 43-44, another drive shaft assemblyXlX.	Presented in figures 45-46, another drive shaft assemblyXX.	Presented in figures 47-54, an end effector embodiment with anvilXXl.	Presented in figure 55, another end effector embodiment and elongate shaft assemblyXXlI.	Presented in figures 56-59A, a closure systemXXlII.	Presented in figures 60 and 90, another end effector embodimentXXlV.	Presented in figures 61-65, another drive system embodimentXXV.	Presented in figure 66, an end effector and drive system embodiment to fire the firing memberXXVl.	Presented in figures 67, another end effector and drive system with a drive system is configured to rotate the entire end effectorXXVlI. Presented in figures 68-69, another end effector embodiment and articulation jointXXVlII. Presented in figures 70-71, another end effector and drive system embodimentXXlX.	Presented in figures 72-73, another end effector embodimentXXX. 	Presented in figures 74-76, another end effector embodimentXXXl. 	Presented in figures 77-80, another end effector embodiment and drive shaftXXXlI. Presented in figure 81, another end effector embodimentXXXlII. Presented in figure 81A, an implement drive shaft and bearing segmentXXXlV. Presented in figure 81B, another implement drive shaft and bearing embodimentXXXV.	 Presented in figures 82-84, firing member embodimentXXXVl. Presented in figure 85, another firing member embodimentXXXVlI. Presented in figure 86-87, another firing member embodimentXXXVlII. Presented in figures 88-89, a firing member, implement drive shaft, wedge sled, alignment portionXXXIX. Presented in figures 91-97, a surgical end effector having a firing lockout XXXXI. Presented in figures 98-104, another surgical end effectorXXXXII. Presented in figure 105, an end effector with drive screwXXXXIII. Presented in figures 106A-106B, a first drive screwXXXXIV. Presented in figures 107A-107B, a second drive screwXXXXV. Presented in figures 108A-108B, a third drive screwXXXXVI. Presented in figures 109A-109B, a fourth drive screwXXXXVII. Presented in figures 112-117, another surgical tool embodimentXXXXVIII. Presented in figures 118-120,124-136, another surgical tool embodimentXXXXIX. Presented in figures 121-123, an articulation systemXXXXX. Presented in figures 137-147, another surgical tool embodiment with lockable articulation jointXXXXXI. Presented in figures 148-156, another end effector embodimentXXXXXII. Presented in figures 157-170, another end effector embodimentXXXXXIII. Presented in figure 159, an anvil spring embodimentXXXXXIV. Presented in figures 171-178, another quick disconnect arrangement for a coupling distal shaft. The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
The various disclosed embodiments contain various unique and mutually exclusive features that would require any search conducted to include an abundance of search terms, strategies to be utilized and would likely require various classes and/or subclasses to be searched into order to fully search each and every one.A full search on each of these different inventions would require a search and/or examination burden on the Examiner.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY C HIBBERT-COPELAND whose telephone number is (571)270-0601. The examiner can normally be reached M-TH 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARY C HIBBERT-COPELAND/Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731